                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF UTAH



                                                 MEMORANDUM DECISION AND ORDER
                                                 DENYING MOTION FOR PRELIMINARY
VICIDIEM, INC., a Utah corporation, and          INJUNCTION
CRAIG HUTCHINSON, an individual,

              Plaintiffs,

v.
                                                 Case No. 2:19-cv-00358-DB
PAUL CHRISTENSEN, an individual, and
FIBERWAVE TECHNOLOGIES, LLC, a Utah
                                                 District Judge Dee Benson
limited liability company; DEAN NORTH, an
individual; STEVEN TWEEDIE, an individual;
JOHN DOES I – X, and DOE
CORPORATIONS I – X.

              Defendants.


______________________________________



PAUL CHRISTENSEN, an individual,

              Counterclaimant,

VICIDIEM, INC., a Utah corporation; CRAIG
HUTCHINSON, an individual,

              Counterclaim Defendants.




                                             1
       Before the Court is Plaintiffs’ Application for Temporary Restraining Order and

Preliminary Injunction. (Dkt. No. 25.) The court denied the Motion for Temporary Restraining

Order on October 31, 2019. (Dkt. No. 35.) The court then held a hearing on the Motion for

Preliminary Injunction on November 20, 2019. Plaintiffs were represented by Blake D. Miller,

Jacob Dale Barney, and Jared D. Scott. Defendants were represented by Kent R. Christensen and

Roger P. Christensen. At the conclusion of the hearing, the court took the matter under

advisement. Now being fully advised, the court renders the following Memorandum Decision

and Order.


       A party seeking a preliminary injunction bears the burden of proving four things: (1) a

substantial likelihood of prevailing on the merits; (2) the movant will suffer irreparable harm if

the court denies the injunction; (3) the threatened harm to the movant outweighs the harm that

the preliminary injunction may cause the opposing party; and (4) the injunction is not adverse to

the public interest. See Beltronics USA, Inc. v. Midwest Inventory Distribution, LLC, 562 F.3d

1067, 1070 (10th Cir. 2009). “Because it constitutes drastic relief to be provided with caution, a

preliminary injunction should be granted only in cases where the necessity for it is clearly

established.” U.S. ex rel. Citizen Band Potawatomi Indian Tribe of Oklahoma v. Enter. Mgmt.

Consultants, Inc., 883 F.2d 886, 888–89 (10th Cir. 1989)


       For the reasons set forth in the parties’ briefing and at oral argument, the court finds a

lack of “clear and unequivocal” support for a right to relief that is necessary for the entry of the

“extraordinary remedy” of a preliminary injunction. Greater Yellowstone Coal v. Flowers, 321

F.3d 1250, 1256 (10th Cir. 2003). Specifically, Plaintiffs have failed to demonstrate that there is

a substantial likelihood of success on the merits of any of their claims, or that they will suffer

                                                  2
irreparable harm unless the requested injunction is issued. As such, the court hereby denies

Plaintiffs’ Motion for Preliminary Injunction. (Dkt. No. 25.)


                                        CONCLUSION

       For the foregoing reasons, and for those expressed in the parties’ briefing and oral

arguments, Plaintiffs’ Motion for Preliminary Injunction is hereby DENIED.


               DATED this 20th day of December, 2019.


                                             BY THE COURT:



                                             Hon. Dee Benson
                                             United States District Judge




                                                3
